Title: [Diary entry: 22 February 1786]
From: Washington, George
To: 

Wednesday 22d. Thermometer 36 in the Morning—40 at Noon and 40 at Night. A grey Morning with a red and angry looking horison at the place of the Suns rising. About 10 Oclock it began to lower very much & at Noon to drip Rain which continued with intervals all the remaining part of the day but not so as to drive people from their work. Calm all day. After breakfast Colo. Carrington & Mr. Crawford [and] his wife left this—the first for Alexandria to pursue his rout to Congress (of which he is a member)—the other on his return home. Mr. Lawe. Washington went up to Alexandria after breakfast—dined & returned in the Evening.